Citation Nr: 1411131	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  07-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to include spina bifida occulta and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a reopening of the claim of service connection for a low back disorder.  The Veteran perfected a timely appeal of this determination.  (See March 2007 Notice of Disagreement (NOD); October 2007 Statement of the Case (SOC); and October 2007 Substantive Appeal (VA Form 9)).  In a March 2009, the Board reopened the claim and remanded the issue of service connection for a low back disorder further development.  In a June 2009 Supplemental Statement of the Case (SSOC), the RO continued the previous denial.  The Board again remanded the matter in October 2011, and the RO again continued the denial in a January 2012 SSOC.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a low back disorder so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

In October 2011, the Board remanded the Veteran's claim of service connection for a low back disorder to the Agency of Original Jurisdiction (AOJ) for purpose of obtaining a VA medical opinion.  Upon remand, a VA addendum medical opinion was prepared in December 2011, in which the VA examiner determined that "the condition/disability pre-existing congenital disorder was aggravated by military service was not permanently aggravated by back pain."

The examiner's addendum opinion (in December 2011) is problematic because it does not provide sufficient medical guidance of whether the exercises (namely, the push-ups) performed by the Veteran during her basic combat training were a superimposed event that permanently worsened her preexisting congenital disease of spina bifida occulta.  It is therefore necessary to remand this claim for purposes of obtaining a clarifying addendum opinion.

Accordingly, the case is REMANDED for the following action:

2.  Arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the December 2011 examination (if available), or another appropriate medical professional, for the purpose of providing an addendum to the opinion.  The claims file must be provided to and be reviewed by the examiner in conjunction with the study in this case.  The examiner should specifically address the following questions:

(A) Does the evidence of record clearly and unmistakably show that the preexisting congenital disease of spina bifida occulta was not aggravated (i.e., permanently worsened) by any incident or event service, namely the exercises (i.e., push-ups) performed by the Veteran during her basic combat training?  In making this assessment, the examiner is asked to specify (1) whether the symptoms of low back pain experienced by the Veteran in service were a temporary or intermittent flare-up of the preexisting congenital disease of spina bifida occulta; or, (2) whether such symptoms represented a permanent worsening of the underlying pathology of the preexisting congenital disease of spina bifida occulta.  The basis for the opinion is to be fully explained.

(B)  If the Veteran's preexisting congenital disease of spina bifida occulta was aggravated (i.e., permanently worsened) by any incident or event in service, does the evidence of record clearly and unmistakably show that any aggravation of the preexisting congenital disease of spina bifida occulta was due to the natural progression of the disease?  The basis for the opinion is to be fully explained.

For questions "A" and "B" above, the examiner is asked to respond to the questions as posed.  Please note that the term "clear and unmistakable" means that the evidence cannot be misinterpreted and misunderstood, i.e., it is undebatable.

(C) Did any incident or event in service, namely the exercises (i.e., push-ups) performed by the Veteran during her basic combat training, result in additional disability of the lumbar spine, to specifically include degenerative disc disease of the lumbar spine?  The basis for the opinion is to be fully explained.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering any opinion, the VA examiner should specifically cite each reference material utilized.

2.  Then, readjudicate the claim for service connection for a low back disorder.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


